Citation Nr: 0609349	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-14 316	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from November 1964 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  in 
Newark, New Jersey, that, in pertinent part, denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.  The claims file has been transferred to the San Juan, 
the Commonwealth of Puerto Rico VA Regional Office (RO) 
because the veteran has moved there.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2003, the RO requested stressor verification from 
the U.S. Armed Services Center for Research of Unit Records 
(now called the U.S. Army and Joint Services Records Research 
Center (JSRRC)).  It is not clear why this information has 
not been received.  The duty to assist includes obtaining 
stressor verification, because a diagnosis of PTSD related to 
service in Vietnam has been offered and because the veteran's 
status as a combat veteran has not yet been established, nor 
has an alleged non-combat stressor been corroborated.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Collette v. 
Brown, 82 F.3d 389 (1996).  

According to VA medical reports, including an April 2002 VA 
PTSD compensation examination report, numerous VA psychiatric 
hospitalization reports, and VA outpatient treatment reports, 
the veteran has PTSD due to service in Vietnam.  In January 
2005, however, a VA examiner disagreed.  The examiner felt 
that the veteran exhibited only major depression.  The 
examiner determined that the DSM-IV criteria of PTSD had not 
been met because of one deficiency-the claimed stressors had 
not resulted in problems related to study, to maintain a job, 
or to establish adequate interpersonal relations with others.  
The January 2005 VA examiner did not, however, address 
whether this significant change in the psychiatric diagnosis 
represents a progression of the prior diagnosis, correction 
of an error in the prior diagnosis, or development of a new 
and separate condition.  

38 C.F.R. § 4.125(b) (2005) states that if the diagnosis of a 
mental disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  The regulations 
require that if it is not clear from the available records 
what the change of diagnosis represents, the rating agency 
shall return the report to the examiner for a determination.

The RO issued supplemental statements of the case (SSOCs) in 
June and August 2005, but neither of these reflects that the 
rating agency made a determination of whether the new 
diagnosis represents progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development 
of a new and separate condition.  Because it is not clear 
what the change of diagnosis represents, the Board must 
return the report to the examiner for this determination.

In July 2005, the RO received Social Security Administration 
(SSA) records that contain a very relevant letter from a VA 
clinical psychologist.  This May 7, 2003, letter notes that 
the diagnosis most closely resembles PTSD with an overlap of 
major depression with psychotic features, which produced 
unemployability.  It would be helpful to the Board if the 
January 2005 VA PTSD examiner would comment on the accuracy 
of this diagnosis and assessment.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The AMC should query JSRRC to 
determine the status of the previous 
request for stressor verification or make 
a fresh request for such verification.  
Any unit record pertinent to the 
veteran's unit from September 1965 to 
September 1966 is needed.  Ask JSRRC to 
provide any information that might 
corroborate the veteran's alleged 
stressors, including his unit's morning 
reports, after-action reports, lessons 
learned, unit historical records, records 
of attacks, casualties, decorations 
awarded, and the location of his unit.   

3.  The claims file should then be 
returned to the VA examiner who performed 
the January 2005 VA PTSD examination.  
The examiner is asked to review the 
claims file with specific attention to a 
May 7, 2003, letter from a VA 
psychologist at the SSA, which notes that 
the diagnosis most closely resembles PTSD 
with an overlap of major depression with 
psychotic features, and that the symptoms 
have impacted the veteran's job.  

The examiner is asked to offer an 
addendum opinion addressing whether the 
new diagnosis represents progression of 
the prior diagnosis, correction of an 
error in the prior diagnosis, or 
development of a new and separate 
condition.  The veteran may be reexamined 
if necessary.  If the January 2005 VA 
examiner is not available, a qualified 
substitute may be used.

4.  Following the above development, the 
AMC should readjudicate the issue of 
entitlement to service connection for 
PTSD.  In the event that any action taken 
remains adverse to the veteran, he should 
be provided with an SSOC and an 
opportunity to respond.  

Thereafter, the case should again be returned to the Board 
for further consideration.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition in this 
matter.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

